J-A17026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RODNEY EVANS                               :
                                               :
                       Appellant               :   No. 1936 EDA 2021

             Appeal from the PCRA Order Entered August 23, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0012651-2009


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 21, 2022

        Appellant Rodney Evans appeals pro se from the order dismissing his

timely first Post Conviction Relief Act1 (PCRA) petition. Appellant contends

that his trial counsel and direct appeal counsel were ineffective. We affirm.

        The underlying facts and procedural history of this case are well known

to the parties. Briefly, Appellant was charged with third-degree murder and

related offenses after a shooting outside of a bar in 2009.       PCRA Ct. Op.,

11/18/19, at 2. At trial, the Commonwealth presented evidence establishing

that Appellant had an argument with another man at the bar, and this man

was identified only as a man wearing a red shirt. Id. While the two men were

still inside the bar, Appellant pulled out a gun, pointed it at the man in the red

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.
J-A17026-22



shirt, and “walked him outside.” Trial Ct. Op., 8/1/11, at 4. This confrontation

escalated into a gunfight, and during the gunfight between Appellant and the

man in the red shirt, Mr. Peter Lyde, Jr., who was working security for the bar

that night, was struck and killed by one of the bullets. Id.

        Appellant was convicted of third-degree murder, possessing an

instrument of crime (PIC), persons not to possess firearms, and firearms not

to be carried without a license.2 The jury convicted Appellant on a theory of

transferred intent. See id. at 6-7 (citing Commonwealth v. Gaynor, 648

A.2d 295 (Pa. 1994)).

        On September 13, 2010, the trial court sentenced Appellant to a term

of twenty to forty years of incarceration on the murder conviction, one to two

years of incarceration for PIC, a sentence of guilt without further penalty for

persons not to possess firearms, and two-and-one-half to five years of

incarceration for firearms not to be carried without a license.     Sentencing

Order, 9/13/10, at 1. The trial court ordered Appellant to serve all sentences

concurrently.     See id.     On direct appeal, this Court affirmed Appellant’s

judgment of sentence. See Commonwealth v. Evans, 55 A.3d 131, 354

EDA 2011 (Pa. Super. filed July 11, 2012) (Evans I) (unpublished mem.).

        Appellant filed a PCRA petition on March 18, 2013, which the PCRA court

ultimately denied as untimely. See Order, 5/24/19. On appeal, a prior panel

of this Court explained that Appellant’s March 18, 2013 PCRA petition was filed
____________________________________________


2   18 Pa.C.S. §§ 2502(c), 907(a), 6105(a), and 6106(a)(1) respectively.


                                           -2-
J-A17026-22



within one year from the date Appellant’s judgment of sentence became final.

Therefore, the Court concluded that the PCRA court erred in dismissing

Appellant’s petition as untimely.3         Commonwealth v. Evans, 1743 EDA

2019, 2021 WL 2394589, at *1-2 (Pa. Super. filed June 9, 2021) (Evans II)

(unpublished mem.). The Court also found that remand was necessary for

the PCRA court to address the status of Appellant’s representation and his

request to proceed pro se. Id. at *4. Therefore, we vacated the PCRA court’s

order and remanded the matter to the PCRA court for further proceedings.

Id. at *5.

       Following this Court’s remand, the PCRA court conducted a Grazier4

hearing on July 23, 2021.           On July 27, 2021, the PCRA court granted

Appellant’s request to proceed pro se and PCRA counsel’s motion to withdraw.

       Appellant did not file nor seek to file an amended PCRA petition, and on

August 2, 2021, the PCRA court issued a notice of intent to dismiss Appellant’s

____________________________________________


3 This Court affirmed Appellant’s judgment of sentence on July 11, 2012. See
Evans I. Accordingly, Appellant had one year from August 10, 2012, the date
on which the time for seeking an appeal in the Supreme Court of Pennsylvania
expired, to file a timely PCRA petition. See 42 Pa.C.S. § 9545(b)(3)
(explaining that for purposes of the PCRA, a petitioner’s judgment of sentence
becomes final at the conclusion of direct review, including discretionary review
in the Supreme Court of Pennsylvania and the Supreme Court of United
States, or at the expiration of time for seeking review); see also Pa.R.A.P.
1113 (stating that “a petition for allowance of appeal shall be filed with the
Prothonotary of the Supreme Court within 30 days after the entry of the order
of the Superior Court or the Commonwealth Court sought to be reviewed.”).
Accordingly, Appellant had until August 10, 2013, to file a PCRA petition, and
his March 18, 2013 PCRA petition was timely filed.

4   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -3-
J-A17026-22



PCRA petition without a hearing pursuant to Pa.R.Crim.P. 907. On August 19,

2021, Appellant filed a response to the PCRA court’s Rule 907 notice, and on

August 23, 2021, the PCRA court dismissed Appellant’s PCRA petition.

      Appellant filed a timely notice of appeal on September 14, 2021. The

PCRA court did not order Appellant to file a Rule 1925(b) statement.         The

PCRA court subsequently issued an order incorporating prior opinions denying

PCRA relief and concluding that Appellant’s PCRA petition was properly

dismissed as meritless. PCRA Ct. Order, 9/14/21, at 1.

      On appeal, Appellant raises the following issues for review:

      1. Did the PCRA court err in denying Appellant’s claim that trial
         counsel was ineffective for failing to adequately investigate
         Appellant’s point of law and understand a ballistics expert with
         an accurate measurement was needed to expose a forensic
         contradiction between the evidence and the Commonwealth’s
         expert witness’s testimony?

      2. Did the PCRA court err in denying Appellant’s claim that trial
         counsel was ineffective for failing to object and request a
         mistrial to the court’s unrecorded ex parte instruction, and that
         direct review counsel was ineffective for failing to raise the
         claim?

      3. Did the PCRA court err in denying Appellant’s claim that trial
         counsel was ineffective for failing to object, and that direct
         review counsel was ineffective for failing to raise the trial
         court’s improper mandatory presumption instruction which
         removed the choice from the jury to choose an independent
         intervening cause?

Appellant’s Brief at 3-4.




                                     -4-
J-A17026-22



                      Failure To Call Ballistics Expert

      In his first claim, Appellant argues that trial counsel was ineffective for

failing to call a ballistics expert at trial. Appellant’s Brief at 14-29. Appellant

claims that testimony from ballistics expert Carl Leisinger would have shown

to the jury that it was impossible for discharged shell casings to eject over

fifty feet from where Appellant was allegedly standing. Id. at 23. Appellant

contends that Mr. Leisinger’s expert testimony would have bolstered the

defense, and trial counsel had no reasonable basis for not calling him as a

witness at trial. Id. at 23-25.

      [O]ur standard of review from the denial of a PCRA petition is
      limited to examining whether the PCRA court’s determination is
      supported by the evidence of record and whether it is free of legal
      error.    The PCRA court’s credibility determinations, when
      supported by the record, are binding on this Court; however, we
      apply a de novo standard of review to the PCRA court’s legal
      conclusions.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043 (Pa. Super. 2019)

(citations omitted and formatting altered).

      It is well settled that counsel is presumed to be effective, and Appellant

bears the burden of proving otherwise. Commonwealth v. Thomas, 270

A.3d 1221, 1226 (Pa. Super. 2022). This Court has explained:

      [T]o establish a claim of ineffective assistance of counsel, a
      defendant must show, by a preponderance of the evidence,
      ineffective assistance of counsel which, in the circumstances of
      the particular case, so undermined the truth-determining process
      that no reliable adjudication of guilt or innocence could have taken
      place. The burden is on the defendant to prove all three of the
      following prongs: (1) the underlying claim is of arguable merit;
      (2) that counsel had no reasonable strategic basis for his or her

                                       -5-
J-A17026-22


     action or inaction; and (3) but for the errors and omissions of
     counsel, there is a reasonable probability that the outcome of the
     proceedings would have been different.

                                   *    *    *

     Boilerplate allegations and bald assertions of no reasonable basis
     and/or ensuing prejudice cannot satisfy a petitioner’s burden to
     prove that counsel was ineffective. Moreover, a failure to satisfy
     any prong of the ineffectiveness test requires rejection of the
     claim of ineffectiveness.

Sandusky, 203 A.3d at 1043-44 (citations omitted and formatting altered).

     To satisfy the arguable merit prong for a claim of ineffectiveness
     based upon trial counsel’s failure to call an expert witness, the
     petitioner must prove that an expert witness was willing and
     available to testify on the subject of the testimony at trial, counsel
     knew or should have known about the witness and the defendant
     was prejudiced by the absence of the testimony. Prejudice in this
     respect requires the petitioner to show how the uncalled
     witnesses’ testimony would have been beneficial under the
     circumstances of the case. Therefore, the petitioner’s burden is
     to show that testimony provided by the uncalled witnesses would
     have been helpful to the defense.

Commonwealth v. Williams, 141 A.3d 440, 460 (Pa. 2016) (citations and

footnote omitted and formatting altered).

     Trial counsel need not introduce expert testimony on his client’s
     behalf if he is able effectively to cross-examine prosecution
     witnesses and elicit helpful testimony. Additionally, trial counsel
     will not be deemed ineffective for failing to call a medical, forensic,
     or scientific expert merely to critically evaluate expert testimony
     [that] was presented by the prosecution. Thus, the question
     becomes whether or not [defense counsel] effectively cross-
     examined [the Commonwealth’s expert witness].

Commonwealth v. Marinelli, 810 A.2d 1257, 1269 (Pa. 2002) (citations

omitted and formatting altered).



                                       -6-
J-A17026-22



        Here, the PCRA court addressed this issue as follows:

        In support of this claim, Appellant presented a report of a newly
        hired expert, Carl Leisinger. Specifically, Appellant alleged that
        Mr. Leisinger’s opinion was that location of the 9mm discharged
        shells demonstrated that the shooter of the fatal bullet could not
        have been where Appellant was alleged to have been since it was
        about 50 feet from where those shells were recovered. This claim,
        too is meritless, as the proposed testimony was consistent, not
        inconsistent with the testimony of the Commonwealth’s testifying
        expert, Officer Walsh, who also testified that the casings could not
        have traveled such a distance on their own. N.T., 6/18/10, 50-
        51. In fact, this issue was not in dispute. The evidence was not
        that Appellant’s gun killed the victim. Instead, it was alleged that
        Appellant’s conduct, which began inside the bar, escalated into
        the gunfight in which the man in the red shirt fired the fatal bullet.
        Accordingly, this new witness, even if called would not have
        changed the verdict and, accordingly, counsel could not have been
        ineffective.

PCRA Ct. Op., 11/18/19, at 7-8.

        After review, we conclude that although Appellant attached a copy of

Mr. Leisinger’s report to his amended PCRA petition,5 Appellant failed to

establish that Mr. Leisinger was willing and available to testify at Appellant’s

trial. Accordingly, Appellant’s claim fails. See Williams, 141 A.3d at 460;

see also Commonwealth v. Williamson, 2022 WL 2127289, at *3 (Pa.

Super. filed June 14, 2022) (unpublished mem.) (explaining that a claim that

counsel was ineffective for failing to call an expert witness is facially defective

when the petitioner fails to show that the expert was available and willing to



____________________________________________


5   See Am. PCRA Pet., 10/6/14, at Ex. B.


                                           -7-
J-A17026-22



testify for the defense (citing Commonwealth v. Selenski, 228 A.3d 8, 17

(Pa. Super. 2020)).6,7

       In any event, were we to reach the merits of this issue, we would affirm

on the basis of the PCRA court’s opinion. See PCRA Ct. Op., 11/18/19, at 7-

8. Had this issue been properly presented, we would find no error in the PCRA

court’s conclusions. See Sandusky, 203 A.3d at 1043. As noted by the PCRA

court, the evidence at trial established that Appellant engaged in a gunfight,

and this gunfight resulted in the death of Mr. Lyde. Appellant was convicted

of murder on a theory of transferred intent. See PCRA Ct. Op., 11/18/19, at

8; Trial Ct. Op., 8/1/11, at 6-7.              The Commonwealth’s evidence also

established that the 9mm shell casings at issue could not have travelled more

than fifty feet from where one witness placed Appellant. See PCRA Ct. Op.,

11/18/19, at 8 (citing N.T. 6/18/10, at 50-51). Appellant’s argument that Mr.

____________________________________________


6We may cite to unpublished memorandum decisions of this Court filed after
May 1, 2019, for their persuasive value. See Pa.R.A.P. 126(b).

7   Additionally, much of Appellant’s argument on this first issue directly
challenges the weight of the evidence rather than counsel’s stewardship. See
Appellant’s Brief at 17-29.        We note that Appellant thoroughly, but
unsuccessfully, litigated a challenge to the weight of the evidence on direct
appeal. See Evans I, 354 EDA 2011 at 6-10. We are cognizant that an issue
presented as a claim of ineffective assistance of counsel is distinct from a
weight claim raised on direct appeal. See, e.g., Commonwealth v. Hanible,
30 A.3d 426, 442 (Pa. 2011). Here, however, Appellant directly challenges
the weight of the evidence throughout his argument, and because this issue
was raised and addressed on direct appeal, we conclude that it was previously
litigated, relief was denied, and further review of this issue is precluded. See
42 Pa.C.S. § 9544(a)(2) (providing that an issue is previously litigated where
“the highest appellate court in which the petitioner could have had review as
a matter of right has ruled on the merits of the issue[.]”).

                                           -8-
J-A17026-22



Leisinger would have testified to this same conclusion would not benefit

Appellant’s defense.    In other words, Appellant cannot establish prejudice

because the proposed testimony was cumulative, and it concerned facts that

were not in dispute and would not have changed the outcome of the trial. See

Williams, 141 A.3d at 460. Therefore, were we to reach this issue, we would

agree with the PCRA court that the claim fails. See PCRA Ct. Op., 11/18/19,

at 7-8.

                          Ex Parte Jury Instruction

        In his next issue, Appellant argues that both trial counsel and direct

appeal counsel were ineffective for failing to challenge the trial court’s alleged

ex parte jury instruction. Appellant’s Brief at 29-38. Appellant contends that

the trial court answered two questions from the jury outside the presence of

Appellant and trial counsel, and that trial counsel and direct appeal counsel

were ineffective for failing to raise the issue. See id.

        The Commonwealth responds that Appellant’s entire claim is based on

the fact that the challenged jury questions and the trial court’s answers were

not included in the notes of testimony, and further that Appellant has not

established that any ex parte communication occurred. Commonwealth’s Brief

at 9.     Therefore, the Commonwealth contends that Appellant’s claim is

meritless. Id. at 10.

        When a defendant claims that current counsel was ineffective for failing

to challenge prior counsel’s effectiveness, the defendant must present a




                                      -9-
J-A17026-22



layered claim of ineffectiveness. See Commonwealth v. McGill, 832 A.2d

1014, 1022-23 (Pa. 2003).

     This Court has explained:

     Where the defendant asserts a layered ineffectiveness claim he
     must properly argue each prong of the three-prong ineffectiveness
     test for each separate attorney.

     Layered claims of ineffectiveness are not wholly distinct from the
     underlying claims, because proof of the underlying claim is an
     essential element of the derivative ineffectiveness claim. In
     determining a layered claim of ineffectiveness, the critical inquiry
     is whether the first attorney that the defendant asserts was
     ineffective did, in fact, render ineffective assistance of counsel. If
     that attorney was effective, then subsequent counsel cannot be
     deemed ineffective for failing to raise the underlying issue.

Commonwealth v. Rykard, 55 A.3d 1177, 1190 (Pa. Super. 2012) (citations

omitted and formatting altered), abrogated in part by Commonwealth v.

Bradley, 261 A.3d 381 (Pa. 2021). However, it is well settled that “counsel

cannot be deemed ineffective for failing to raise a meritless claim.”

Commonwealth v. Treiber, 121 A.3d 435, 445 (Pa. 2015) (citation

omitted).

     Here, the PCRA court concluded that Appellant’s claim lacked arguable

merit because Appellant did not establish that the alleged unrecorded ex parte

jury instruction actually occurred. PCRA Ct. Op., 9/28/20, at 8. Based on our

review of the record, we agree with the PCRA court’s conclusion.

     The notes of testimony reflect that the trial court received and answered

the jury’s “third” question on July 1, 2020. See N.T., 7/1/10, at 2. The notes

of testimony clearly reflect that trial counsel was present at that time. See


                                    - 10 -
J-A17026-22



id. at 2.   However, there is no indication in the record that an ex parte

communication by the trial court to the jury occurred or that trial counsel

believed that an ex parte communication took place.

      Further, as noted by the PCRA court, Appellant failed to present any

evidence, establishing that the trial court gave an ex parte instruction to the

jury. Instead of providing an affidavit from trial counsel that would support

his claim, Appellant presents a letter from court reporter Kim Kendall which

states that there are no notes of testimony from June 30, 2010, which was

the date that the trial court allegedly answered the jury’s first two questions,

but the letter does not indicate that the trial court conducted ex parte

communications with the jury.        Second Am. PCRA Pet., 8/5/15, at Ex. B.

Accordingly, even if there were no notes of testimony from that date, there is

no support for Appellant’s accusation that trial court conducted the

proceedings while Appellant and trial counsel were absent from the courtroom.

      For these reasons, we find no error in the PCRA court’s conclusion that

Appellant’s claim is meritless. See Sandusky, 203 A.3d at 1043. Therefore,

because     there   is   no   arguable   merit    to   Appellant’s   contention,   his

ineffectiveness claims fail. See Treiber, 121 A.3d at 445; Rykard, 55 A.3d

at 1190. Accordingly, Appellant is not entitled to relief.

                              Causation Instruction

      In his final issue, Appellant argues that trial counsel was ineffective for

failing to challenge the trial court’s jury instruction regarding the causation

element for third-degree murder. Appellant’s Brief at 38-39. Appellant claims

                                         - 11 -
J-A17026-22



that the jury instruction prevented the jury from finding that there was an

independent intervening cause and created a mandatory presumption. Id. at

39-42. Appellant asserts that trial counsel had no reasonable basis for failing

to raise the claim, and direct appeal counsel had no reasonable basis for failing

to present the claim on direct appeal. Id. at 42-43.

      As stated previously, “counsel cannot be deemed ineffective for failing

to raise a meritless claim.” Treiber, 121 A.3d at 445. Therefore, Appellant

must show a reasonable probability that counsel’s objection to the challenged

instruction would have led to a more favorable outcome.         See generally

Commonwealth v. Turetsky, 925 A.2d 876, 880 (Pa. Super. 2007).

      With regard to jury instructions, our Supreme Court has explained:

      The trial court possesse[s] broad discretion in phrasing its
      instructions to the jury and [is] permitted to choose its own
      wording so long as the law was clearly, adequately and accurately
      presented to the jury for consideration. Furthermore, a trial court
      need not accept counsel’s wording for an instruction, as long as
      the instruction given correctly reflects the law. It is axiomatic
      that, in reviewing a challenged jury instruction, an appellate court
      must consider the charge in its entirety, not merely isolated
      fragments, to ascertain whether the instruction fairly conveys the
      legal principles at issue. Instructions will be upheld if they
      adequately and accurately reflect the law and are sufficient to
      guide the jury properly in its deliberations.

Commonwealth v. Fletcher, 986 A.2d 759, 802 (Pa. 2009) (citation

omitted). Further, this Court has stated:

      A jury charge will be deemed erroneous only if the charge as a
      whole is inadequate, not clear or has a tendency to mislead or
      confuse, rather than clarify, a material issue.         A charge is
      considered adequate unless the jury was palpably misled by what
      the trial judge said or there is an omission which is tantamount to

                                     - 12 -
J-A17026-22


      fundamental error.      Consequently, the trial court has wide
      discretion in fashioning jury instructions.

Commonwealth v. Thomas, 904 A.2d 964, 970 (Pa. Super. 2006) (citations

omitted). “In examining the propriety of the instructions a trial court presents

to a jury, our scope of review is to determine whether the trial court committed

a clear abuse of discretion or an error of law which controlled the outcome of

the case.” See id. (citation omitted).

      A mandatory presumption “tells the trier of fact that he must find the

elemental fact upon proof of the basic fact.” Commonwealth v. Hall, 830

A.2d 537, 544 (Pa. 2003). When determining whether a charge created a

mandatory presumption, the analysis is as follows:

      The threshold inquiry in ascertaining the constitutional analysis
      applicable to this kind of jury instruction is to determine the nature
      of the presumption it describes. Francis v. Franklin, [471 U.S.
      307, 314 (1985)] (quoting Speiser v. Randall, 357 U.S. 513, 514
      (1958)). This Court must determine whether the challenged
      portion of the instruction creates a mandatory presumption, or
      merely a permissive inference.           A mandatory presumption
      instructs the jury that it must infer the presumed fact if the state
      proves certain predicate facts. On the other hand, a permissive
      inference suggests to the jury a possible conclusion to be drawn
      if the state proves predicate facts, but [it] does not require the
      jury to draw that conclusion. In determining whether a mandatory
      presumption or a permissive inference has been created, a
      reviewing court must assess the challenged instruction from the
      viewpoint of a reasonable juror and declare it to create a
      “mandatory presumption” if such a juror could reasonably believe
      that proof of the predicate facts automatically shifts the burden of
      persuasion on the relevant element to the defendant. See id.,
      471 U.S. at 315.

      A mandatory presumption is the more troublesome of the two
      evidentiary devices, “for it may affect not only the strength of the
      ‘no reasonable doubt’ burden but also the placement of that


                                     - 13 -
J-A17026-22


      burden; it tells the trier that he or she must find the elemental
      fact upon proof of the basic fact, at least until the defendant has
      come forward with some evidence to rebut the presumed
      connection between the two facts.” Ulster County Court v.
      Allen, 442 U.S. 140, 157 (1979). If a jury instruction contains a
      mandatory presumption, a reviewing court must examine the
      presumption on its face to determine the extent to which the basic
      and elemental facts truly coincide. If these facts do not coincide,
      then the presumption will be deemed violative of due process,
      regardless of whether an independent evaluation of the facts
      presented by the state supports the mandatory inference. See
      id. If, on the other hand, a jury instruction contains a permissive
      inference, then the totality of evidence in the record other than
      the presumption will be germane in an analysis of the inference’s
      constitutional validity. See id.

      Thus, the first step for this Court is to decide whether the
      instruction given by the trial court created either a mandatory
      presumption or a permissive inference.

Commonwealth v. Kelly, 724 A.2d 909, 911-12 (Pa. 1999) (formatting

altered).

      Here, as stated previously, Appellant was convicted of third-degree

murder, and the standard jury instruction for causation provides, in relevant

part, as follows:

      1. The defendant has been charged with killing [or] causing the
      death of [name of victim]. To find the defendant guilty of this
      offense, you must find beyond a reasonable doubt that the
      defendant’s conduct was a direct cause of his . . . death.

      2. In order to be a direct cause of a death, a person’s conduct
      must be a direct and substantial factor in bringing about the
      death. There can be more than one direct cause of a death. A
      defendant who is a direct cause of a death may be criminally liable
      even though there are other direct causes.

      3. A defendant is not a direct cause of a death if . . . the actions
      of a third person [or] the occurrence of another event plays such
      an independent, important, and overriding role in bringing about
      the death, compared with the role of the defendant, that the

                                     - 14 -
J-A17026-22


      defendant’s conduct does not amount to a direct and substantial
      factor in bringing about the death.

      4. A defendant’s conduct may be a direct cause of a death even
      though his or her conduct was not the last or immediate cause of
      the death. Thus, a defendant’s conduct may be a direct cause of
      a death if it initiates an unbroken chain of events leading to the
      death of the victim.

Pa. SSJI (Crim), § 15.2501C(1)-(4) (some formatting altered). Moreover, the

standard jury instruction for transferred intent states:

      The Commonwealth has alleged that while the defendant intended
      to kill . . . [name of intended victim], he . . . actually caused the
      death of [name of deceased].

      If you find beyond a reasonable doubt that the defendant intended
      to kill . . . [name of intended victim] and was . . . acting with that
      intent at the time he . . . in fact killed [name of deceased], you
      may find the defendant acted with the specific intent to kill under
      what the law calls the doctrine of transferred intent.

      What this means is that if the actual result the defendant intended
      differs from what he . . . contemplated only because a different
      person than the one actually intended was killed, the element of
      causing the death with specific intent to kill is still established.

Pa. SSJI (Crim), § 15.2501C.1.

      The record reflects that the trial court conducted a charging conference

at which both trial counsel and the Commonwealth discussed the proposed

jury instructions.   See N.T., 6/28/10, at 5-38.     At that time, trial counsel

reiterated the defense theory that the actions of the man in the red shirt

constituted an independent intervening cause of the victim’s death and

therefore an affirmative defense to the third-degree murder charge. See id.

at 12. Specifically, trial counsel argued that if Appellant “did not shoot or

demonstrate his intent to shoot,” then the actions by the man in the red shirt

                                     - 15 -
J-A17026-22



were not “self defensive” and “would be an independent intervening cause of

death.” Id. at 15. Therefore, trial counsel requested an instruction stating

that the jury could only reject the independent intervening cause theory if it

specifically found that Appellant not only chased the man in the red shirt while

“brandishing” a gun, but also gave chase “while pointing a gun with the intent

to shoot.” See id. at 12-19.

      Ultimately, the trial court instructed the jury that Appellant was charged

with causing the death of Mr. Lyde. The court informed the jury that before

it may find Appellant guilty of third-degree murder, it must find that

Appellant’s actions constituted a direct cause of Mr. Lyde’s death, and that

Appellant acted with malice. N.T. 6/29/10, at 132, 136-37. The trial court

further stated:

      In order to be a direct cause of a death a person’s conduct must
      be a direct and substantial factor in bringing about the death.
      There can be more than one direct cause of the death. A
      defendant who is a direct cause of the death may be criminally
      liable even though there are other direct causes.

      However, a defendant is not a direct cause of the death if the
      actions of the third person or the occurrence of another event
      played such an independent important and overriding role in
      bringing about the death compared with the role of the defendant
      that the defendant’s conduct does not amount to a direct and
      substantial factor in bringing about the death.

      A defendant’s conduct may be a direct cause of the death even
      though his conduct was not the last or immediate cause of the
      death. Thus, a defendant’s conduct may be a direct cause of the
      death if it initiates an unbroken chain of events leading to the
      death of the victim.

      When the defendant with a conscious disregard of life intentionally
      commits an act that is likely to cause death and his intended victim

                                     - 16 -
J-A17026-22


      or someone else kills in reasonable response to such act the
      causation element has been satisfied[.]

Id. at 133 (formatting altered).       The trial court included the following

examples of where an independent intervening cause cannot be established:

      [F]or example, by initiating a gunfight or participating in mutual
      gunfights or while chasing someone while brandishing a gun with
      the intent to shoot or by some other similar aggressive conduct
      which demonstrates to the jury that the defendant had a
      conscious disregard for life. Under those circumstances a self-
      defense killing by someone other than the defendant cannot be
      considered an independent intervening cause.

Id. at 133-134 (formatting altered).

      Here, the PCRA court rejected Appellant’s claim that trial counsel and

direct appeal counsel were ineffective for failing to challenge the jury

instruction for causation. See PCRA Ct. Op., 11/18/19, at 7. Based on our

review of the record, we agree with the PCRA court’s conclusion.

      The record reflects that trial court provided the standard jury instruction

for both causation and transferred intent. As part of the charge for third-

degree murder, the jury was instructed to determine if Appellant’s conduct

was the cause of Mr. Lyde’s death or if there was an independent intervening

action of another person that was the direct cause of Mr. Lyde’s death. N.T.,

6/29/10, at 133. Because there was evidence that the man in the red shirt

may have fired shots at Appellant in self-defense, the trial court instructed the

jury to consider whether Appellant initiated the gunfight or if Appellant

pursued the man in the red shirt with the intent to shoot him. Id. at 134.

The trial court then stated that if the evidence showed that Appellant engaged


                                     - 17 -
J-A17026-22



in either action, they could not find that the actions by the man in the red shirt

were an independent intervening cause of the victim’s death. See id.

      Following our review of the record, we find no error in the PCRA court’s

conclusion on this issue. See Sandusky, 203 A.3d at 1043. On this record,

there is no basis to conclude that the trial court’s instruction created a

mandatory presumption regarding the causation element for third-degree

murder. As noted previously, the trial court gave the standard instruction for

causation and accurately described the circumstances where an independent

intervening cause may exist. Therefore, we conclude that the trial court’s

instructions, when read as a whole, did not relieve the Commonwealth of its

burden of proving the elements of the crime beyond a reasonable doubt. See

Fletcher, 986 A.2d at 803; see also Sandusky, 203 A.3d at 1099.

      Further, trial counsel was not ineffective in failing to object to jury

instructions that, when viewed as a whole, properly informed the jury on the

law and which did not create a mandatory presumption. See Fletcher, 986

A.2d at 803; Kelly, 724 A.2d at 911-12. Similarly, because the underlying

issue was meritless, direct appeal counsel was not ineffective for failing to

raise the issue on appeal. See Treiber, 121 A.3d at 445. For these reasons,

Appellant is not entitled to relief.

      Order affirmed.




                                       - 18 -
J-A17026-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2022




                          - 19 -